DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b), or the following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2, 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 2, 12, the phrase "and/or" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and/or"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 10, 13-14, 16-18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hannemann (US Publication No. 2019/0052978 A1).
Regarding claim 1, Hannemann teaches an apparatus capable of performing a method for collecting and storing sensor data of a hearing system, the method comprising: receiving the sensor data of a sensor (S, sensor; 16, 28; 16-17) of a hearing device (2) of the hearing system, wherein the hearing device (2) is worn by a user; detecting a situation of interest by classifying at least a part of the sensor data with a classifier (20, classifier) implemented in the hearing system; collecting the sensor data (S, sensor; 16, 28; 16-17), when the hearing system (2) is in a situation of interest; sending the collected sensor data (S, sensor) to a storage system (22, memory) in data communication with the hearing system.  

 	Regarding claim 2, Hannemann teaches the apparatus capable of performing the method of claim 1, wherein the classifier (20, classifier) comprises a sound classifier for classifying audio data (M, microphone), which is received by the hearing device and which is output by the hearing device to the user (12, receiver); and/or wherein classification values of the sound classifier are used for selecting hearing programs of the hearing device.  

 	Regarding claim 4, Hannemann teaches the apparatus capable of performing the method of claim 1, wherein user input  (M, microphone) into the hearing system is input into the classifier (20, classifier).  

 	Regarding claim 5, Hannemann teaches the apparatus capable of performing the method of claim 1, wherein classification values generated by the classifier are compared with threshold values for detecting a situation of interest (para 0022, compared classifier to previous feature).  



 	Regarding claim 7, Hannemann teaches the apparatus capable of performing the method of claim 6, wherein the sensor data is collected, when the hearing system is not in a situation of disinterest (para 0022; sensor signals in range are used).  

 	Regarding claim 8, Hannemann teaches the apparatus capable of performing the method of claim 1, further comprising: sending configuration parameters for the classifier  (20, classifier) for a specific situation of interest from the storage system (22, memory) to a plurality of hearing systems. 
 
 	Regarding claim 10, Hannemann teaches the apparatus capable of performing the method of claim 1, wherein first sensor data (S, sensor; 16-17; 16, 28)from a first sensor is collected; wherein the classifier (20, classifier) generates a classification of second sensor data from a second sensor; wherein the first sensor data is labelled with the classification of the second sensor.  

 	Regarding claim 13, Hannemann teaches a non-transitory computer-readable medium storing instructions, which when executed by a processor cause a device to perform a method, the method comprising: receiving the sensor data (S, sensor; 16-17; 16/28)of a sensor of a 
 
 	Regarding claim 14, Hannemann teaches the non-transitory computer-readable medium of claim 13, wherein the classifier comprises a sound classifier (20, classifier) for classifying audio data, which is received (microphone) by the hearing device and which is output (receiver) by the hearing device to the user; and/or wherein classification values of the sound classifier are used for selecting hearing programs of the hearing device.
  
 	Regarding claim 16, Hannemann teaches the non-transitory computer-readable medium of claim 13, wherein user input (16-17; 16/28; electrode) into the hearing system is input into the classifier (20, classifier) .  

 	Regarding claim 17, Hannemann teaches the non-transitory computer-readable medium of claim 13, wherein classification values generated by the classifier are compared with threshold values for detecting a situation of interest (para 0022, compared classifier to previous feature).  
  
 	Regarding claim 18, Hannemann teaches the non-transitory computer-readable medium of claim 13, the method further comprising: detecting a situation of disinterest by classifying at .  

Allowable Subject Matter
Claim(s) 3, 9, 11, 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 


Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 25, 2022

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653